Citation Nr: 1719010	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  12-09 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability evaluation for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from April 1991 to April 1995, with service from May 1995 to January 2003 considered dishonorable and not valid for the purposes of establishing entitlement to VA benefits. 

This matter comes before the Board of Veterans' Appeals on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The claim was remanded in May 2016 for evidentiary development.  

The Veteran appeared at a Videoconference hearing in February 2016. A transcript is of record.

A separate Veterans Law Judge (VLJ) held a hearing in March 2017 with respect to the issues of entitlement to service connection for residuals of a tonsillectomy, gastroesophageal reflux disease (GERD), bipolar disorder, and a right knee disability.  Further, the same VLJ heard testimony with respect to claims for an increase in rating for pseudofolliculitis barbae and a right ankle disability, and for entitlement to an earlier effective date for the award of service connection for a right ankle disability.  The undersigned VLJ did not participate in the hearing of any of these issues, and accordingly, a separate decision addressing them will be issued subsequent to the decision listed below.  


FINDINGS OF FACT

1.  The Veteran has a history of some degree of predominant diastolic pressure findings of 100 or more, with medication necessary to control the hypertension;  currently, even though there are moments of flare in diastolic pressure to 100 or more, an increase in medication has made the disease more manageable so as to not make it the predominant reading.  

2.  The Veteran has not demonstrated diastolic pressure predominantly 110 or more or systolic pressure 200 or more.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 10 percent, but no greater, for the Veteran's service-connected hypertension are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.31, 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's hypertension is subject to service connection; however, at the time of the grant of this benefit, the RO determined that the condition was not severe enough to warrant compensation.  Essentially, the Veteran believes that this is in error and that compensation should be awarded.  

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

For claims for increased rating, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  The Board has considered such a rating in the current case, and determines that it is not appropriate in rating the severity of the Veteran's hypertension.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran was first examined by VA in November 2009.  At that time, sequential blood pressure readings were 134/92, 138/84, and 142/100.  Of note, the examiner reviewed the service treatment records and described a much more severe disability picture as existing in 1994.  Specifically, at that time, the Veteran showed readings of 155/95, 154/96, and 160/101.  Following the Veteran's discharge from service, he has been placed on medication to control his blood pressure.  At the time of the examination in 2009, he was taking 20mg of Lisinopril(r) daily.  

The Board remanded the claim in May 2016.  A new examination, dated in October 2016, included sequential readings of 146/92, 140/92, and 134/88.  It was concluded that "the Veteran has been running an elevated systolic and diastolic [blood pressure] in spite of daily Lisinopril(r) therapy."  It was further explained that the systolic pressure was "consistently above 140" and "diastolic above 90 and sometimes at 100 or higher in the last six months."  The rate of medication had increased from 20mg to 40mg by the time of the 2016 assessment.  No heart disease, stroke, ankle edema, or kidney malfunctions were reported.  It was expressly described that there was no impact on the ability to work associated with hypertension.  

Hypertension is rated under Code 7101.  In order to qualify for the next highest 10 percent rating, the Veteran would need to show diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or the individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  For the next higher 20 percent disability evaluation, diastolic pressure must be predominantly 110 or more or systolic pressure must be 200 or more; a 40 percent disability evaluation requires diastolic pressure predominantly 120 or more, and a 60 percent disability evaluation requires diastolic blood pressure to be predominantly 130 or more.  Id.

The Veteran has not demonstrated systolic pressure predominantly 160 or more or, in the recent examination assessment, predominant diastolic pressure of 100 or more.  Indeed, the 2017 examiner specifically noted that systolic pressure was above 140, with three sequential readings confirming such findings.  Moreover, it was expressly noted that the diastolic pressure was not, at that time, predominantly 100 or more.  However, the Veteran has exhibited a diastolic pressure reading of 100 or more in the past (with varying levels of consistency).  Even dating back to service in 1994, the Veteran has had numerous times when he exhibited diastolic readings of 100 or more.  In November 2009, while a higher severity was described as occurring "in the past" (i.e. during service), a reading of diastolic pressure over 100 was nonetheless recorded as a contemporaneous finding (with a suggestion that readings of 100 or greater occurred at greater frequency prior to the prescription of medication).

In addition to the history of diastolic blood pressure readings of over 100, it is noted that the Veteran has, for many years, required the usage of medication to control his hypertension.  From 2009 to 2016, he has required an increase in medication dosage to control his blood pressure to a more manageable level.  The increase in dosage, and its effectiveness in lowering diastolic pressure to below 100 (even though there are still periods of flares to higher than 100 at the higher dosage), at the very least, demonstrates some degree of a history of predominantly 100 diastolic findings which have been responsive to prescribed medication.  

Given that the Veteran has this history of diastolic pressure readings of 100 or more, and given that he requires continuous daily medication to treat his hypertension, the criteria for a 10 percent rating have been met.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  As regards a rating in excess of 10 percent, diastolic pressure has not ever been reported as predominantly 110 or more (with readings of 100 or more currently only occurring "sometimes" at inconsistent intervals as due to responsiveness to higher dosage of medication control), and there is no documentation of systolic pressure being predominantly 200 or more.  The ten percent rating, but no more, is the appropriate rating in this case.  

The Veteran's hypertension symptoms manifest by elevated blood pressure readings necessitating medication for management.  In that respect, it is fully contemplated by the rating schedule and there has been no contention or implication otherwise.  See Doucette v. Shulkin,  No. 15-2818 (Vet. App.  March 6, 2017) (holding that the Veteran must assert, or the record must raise, that a schedular rating is inadequate in order to trigger a duty to address extraschedular entitlement).  

VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the portion of the Veteran's claim for an increase in excess of 10 percent for service-connected hypertension.  38 U.S.C.A. § 5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An initial rating of 10 percent for hypertension is granted subject to the statutes and regulations applicable to the payment of VA monetary benefits.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


